Citation Nr: 0944099	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  07-08 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel








INTRODUCTION

The appellant is the surviving spouse of the Veteran who 
served on active duty from August 1965 to June 1986.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision by the Manila 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 2007, the appellant requested a Travel Board hearing.  
She indicated via June 2009 correspondence (received at the 
RO on July 16, 2009 - one day before her scheduled hearing), 
that she no longer wanted a hearing.

The Board notes that this claim was subject to Chairman's 
Memorandum 01-06-24 (September 21, 2006), which instituted a 
stay on all cases affected by the United States Court of 
Appeals for Veterans Claims' (Court) decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006) that reversed a decision 
of the Board which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  On May 8, 
2008, the United States Court of Appeals for the Federal 
Circuit issued its decision in Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008) wherein it reversed the Court's decision, 
and issued mandate in Haas effective October 16, 2008.  A 
petition for a writ of certiorari in Haas was denied by the 
United States Supreme Court on January 21, 2009.  See Haas v. 
Peake, 129 S. Ct. 1002 (2009).  In light of the foregoing and 
Chairman's Memorandum 01-09-03 (January 22, 2009), which 
rescinds Chairman's Memorandum 01- 06-24 in its entirety, the 
Board finds it may now proceed in the instant appeal.


FINDINGS OF FACT

1.  It is not shown that during the Veteran's service on a 
ship off the shore of Vietnam, he visited, or had actual duty 
in, Vietnam; nor is he shown to have otherwise been exposed 
to an herbicide agent (to include Agent Orange) in service.

2.  The Veteran died in March 2005; the certified cause of 
his death was cardiopulmonary arrest; the underlying cause 
listed was lung cancer with brain metastasis.

3.  During his lifetime the Veteran had not established 
service-connection for any disability.

4.  Lung cancer was not manifested in service or in the first 
year following the Veteran's discharge from service; and his 
death-causing disease is not shown to have been related to 
his service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is  
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice for dependency and indemnity compensation 
(DIC) claims must include: (1) a statement of the conditions, 
if any, for which a veteran was service- connected at the 
time of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected disability; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.

The appellant was advised by March 2006 and March 2009 
letters of the evidence necessary to substantiate her claim, 
the evidence VA was responsible for providing, the evidence 
she was responsible for providing, and advised her to submit 
any evidence or provide any information she had regarding her 
claim.  The March 2009 letter provided Hupp-compliant notice.  
She has had ample opportunity to respond/supplement the 
record.  The claim was thereafter readjudicated, curing any 
notice timing defect.  See May 2009 supplemental statement of 
the case.

The Veteran's service treatment records (STRs) are associated 
with his claims file.  The appellant has not identified any 
pertinent evidence that remains outstanding; in June 2009 
correspondence she indicated that she had no additional 
evidence to submit.  The Board has considered whether a 
medical opinion is necessary.  Because there is no competent 
evidence that suggests that the cause of the Veteran's death 
might be related to his service, the Board finds that a 
medical opinion in this matter is not necessary.  See 
38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.
II.	Factual Background, Legal Criteria and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Veteran died in March 2005.  The certified cause of his 
death was cardiopulmonary arrest; the underlying cause listed 
was lung cancer with brain metastasis.  During his lifetime, 
he had not established service connection for any disability.  
(Notably, a June 2003 rating decision denied the Veteran's 
claims of service connection for diabetes mellitus and cancer 
of the lung, larynx and trachea; an August 2005 Board 
decision upheld the denials.)

The Veteran's DD-214s show that he served in the U.S. Navy 
aboard the USS Allen M. Summer and was awarded the Vietnam 
Service Medal and Vietnam Campaign Medal.  The Veteran's 
service personnel records do not show in-country service in 
Vietnam.  In October 2002, the National Personnel Records 
Center (NPRC) certified that they could not determine whether 
the Veteran had in-country service in the Republic of 
Vietnam.  His STRs, including his service retirement physical 
examination report, are silent for any complaints, findings, 
treatment, or diagnosis of heart problems or lung cancer.

In her March 2007 substantive appeal on VA Form 9, the 
appellant suggested that the Veteran's death-causing lung 
cancer was related to Agent Orange exposure in service.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of 
death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).  It is 
not sufficient to show that a service-connected disability 
casually shared in producing death; rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312 
(c)(1).

A disability may be service-connected if it resulted from 
injury or disease incurred or aggravated in line of duty in 
the active military, naval, or air service.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Malignant tumors (lung cancer, e.g.) may be service connected 
on a presumptive basis as chronic disease if they become 
manifest to a compensable degree in the first year following 
a veteran's discharge from active duty.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, and develops lung cancer, 
the lung cancer shall be service connected if the 
requirements of 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative  
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Although service personnel records show that the Veteran 
served on a Naval Vessel in the waters of Vietnam, it is not 
shown that his "service involved duty or visitation in the 
Republic of Vietnam," (and therefore entitled to the 
presumption of exposure to herbicide agents, including Agent 
Orange, in service).  The NPRC was unable to establish that 
he had any service in the Republic of Vietnam.  His service 
personnel records show that he was awarded the Vietnam 
Campaign Medal and Vietnam Service Medal.  The Vietnam 
Campaign Medal was awarded to service members who "served for 
6 months in South Vietnam" between March 1, 1961 and March 
28, 1973 or "served outside the geographical limits of South 
Vietnam and contributed direct combat support to the 
[Republic of Vietnam] Armed Forces for an aggregate of six 
months."  The Vietnam Service Medal was awarded to service 
members who served "in Vietnam and the contiguous waters or 
airspace thereover" or "in Thailand, Laos, or Cambodia or the 
airspace, thereover, and in direct support of operations in 
Vietnam."  Thus, the award of either medal does not of itself 
establish service in Vietnam.  See Manual of Military 
Decorations and Awards, A-6 (Department of Defense Manual 
1348.33-M, September 1996).  Significantly, during his 
lifetime the Veteran had not alleged that his duties involved 
his stepping on Vietnam's soil.  Consequently, the 
appellant's claim does not fall within the purview of 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (which provide for 
presumptive service connection for certain diseases, 
including lung cancer, based on herbicide exposure for 
veterans who served in Vietnam).  See Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008); see also Haas v. Peake, 129 S. Ct. 
1002 (2009).

The Veteran died of cardiopulmonary arrest brought on by lung 
cancer with brain metastasis.  Lung cancer was not manifested 
in service, or in the first postservice year.  Consequently, 
service connection for the cause of the Veteran's death on 
the basis that the death-causing disease became manifest in 
service, or on a presumptive basis (for lung cancer as a 
chronic disease under 38 U.S.C.A. § 1112) is not warranted.

Furthermore, there is no competent (medical) evidence of 
record that suggests that a listed cause of the Veteran's 
death might have been somehow otherwise related to his 
service.  The appellant has not submitted any medical 
opinion, treatise, or other competent evidence to the effect 
that the Veteran's lung cancer might be related to his 
service or to any event therein.  Consequently, service 
connection for the cause of the Veteran's death on the basis 
that the primary cause of his death was incurred or 
aggravated in service is not warranted.  

Because the Veteran had not established service connection 
for any disability, there is no basis for considering whether 
a service connected disability contributed to cause his 
death.  See 38 C.F.R. § 3.312 (c).  

The preponderance of the evidence is against the appellant's 
claim.  Accordingly, the reasonable doubt doctrine does not 
apply; the claim must be denied.





ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


